                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

STEVE DUNCAN                                                                       PLAINTIFF
ADC # 103550

v.                              Case No. 1:18-cv-00083-KGB-JTK

CORRECTIONAL CARE SOLUTIONS, et al.                                            DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 9). No objections have been filed, and the time to

file objections has passed. After careful review, the Court concludes that the Proposed Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Dkt. No. 9). Accordingly, the Court dismisses without prejudice

Mr. Duncan’s claims against defendants Correctional Care Solutions, Rory Griffin, Sheila

Armstrong, and Billy Cowell for failure to state a claim.

       It is so ordered this 15th day of May, 2019.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
